Dear Judge Gottschalk-Watkins:
This office is in receipt of your opinion request in which you ask if the salary of a justice of the peace and constable may be cut after they have been elected or after they qualify.
Two separate Louisiana constitutional provisions clearly prohibit the reduction of the compensation of a justice of the peace during the term for which he is elected. The second of these provisions is applicable to a constable. These provisions are as follows:
Article 5, § 21 of the Louisiana Constitution provides:
      The term of office, retirement benefits, and compensation of a judge, shall not be decreased during the term for which he is elected.
Article 10, § 23 of the Louisiana Constitution provides:
      The compensation of an elected public official shall not be reduced during the term for which he is elected.
As clearly stated above, the salary of a justice of the peace and constable may not be cut during the term for which they have been elected.
The second issue concerns whether or not the salary of the justice of the peace or constable may be cut after they qualify or are elected, but before their terms of office begin. A review of the notes to the constitutional convention regarding these statutes as well as the most applicable Louisiana cases such asMedlin v. State, 418 So.2d 618 (La. 1982), reveals no clear prohibition of the salary of an elected official or judge being cut after they have qualified or are elected but before their terms of office begin.
Given no express prohibition, we must conclude that it is not illegal for the salary of a justice of the peace or constable to be cut after he has qualified or been elected, but before the actual date of his term begins.
We hope the foregoing sufficiently addresses your concerns. Please contact our office if we may be of further service.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: _____________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW:glb